TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 17, 2016



                                      NO. 03-15-00373-CV


                                         V. E., Appellant

                                                 v.

                           Travis County District Attorney, Appellee




          APPEAL FROM 331ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the denial of the petition for expunction signed by the district court on

May 18, 2015. Having reviewed the record and the parties’ arguments, the Court holds that there

was no reversible error in the district court’s denial of the petition for expunction. Therefore, the

Court affirms the district court’s denial of the petition for expunction. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.